Citation Nr: 1140807	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for lumbar spondylosis, which is currently rated as 40 percent disabling.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1996 to April 2001.       

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision from the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  On August 18, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to an increased rating for a lower back disorder.  

2.  The Veteran has a current diagnosis of PTSD. 

3.  The Veteran's PTSD is attributable to the events and circumstances of his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased rating for a lower back disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  PTSD was incurred in or a result of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to an increased rating for a lower back disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the time of the August 2011 hearing, the appellant withdrew the claim of entitlement to an increased rating for a lower back disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review that claim and it is dismissed.


II.  The Merits to the Claim for Service Connection


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5 .103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for PTSD

The Veteran claims that he incurred PTSD during service as a result of witnessing and handling dead bodies, and witnessing the aftermath of a friend's suicide.  The Veteran states that he performed processing duties while stationed at the Wiesbaden Health Clinic in Germany between January 1997 and December 1999, and he indicated that he handled many dead bodies while serving in that position.  He testified that his duties included taking possession of deceased individuals, handling paperwork and preparing death packets, handling personal possessions and arranging shipment.  The Veteran also contends that he incurred PTSD following a friend's suicide by firearm, when he was ordered to guard his friend's body for several hours until officials retrieved his badly injured corpse.      

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498   (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) . 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Board notes that during the pendency of this appeal, the provisions of 38 C.F.R. § 3.304 were revised effective July 13, 2010.  However the revisions do not apply as the Veteran's claimed stressor is not related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As mentioned above, the Veteran asserts that his PTSD is attributable to non-combat stressors related to his duties at the medical center, and his witnessing the aftermath of a friend's suicide.  

The Veteran's service treatment records reflect no complaints, treatment, or diagnosis of a psychiatric disorder.  However, post service medical evidence reflects treatment for, and diagnoses of, psychiatric disorders.  VA medical evidence indicates that the Veteran's treating psychiatrist diagnosed the Veteran with depression and with PTSD.  An October 2005 examination report from QTC Services notes a diagnosis of PTSD.  Moreover, that October 2005 report contains an opinion linking the Veteran's PTSD to his claimed in-service stressor regarding mortuary duties.  The Veteran reported those duties included filling out a death packet on any American citizen, including infants, spouses, retirees and active duty personnel.  Specifically, the examiner stated that the Veteran's reported experiences working in a base morgue exposed him "to a traumatic event which involved actual death" and that the Veteran "responded with intense fear, helplessness, and horror."  The examiner indicated that the Veteran reexperiences the trauma of what he witnessed, that he demonstrates persistent avoidance behavior, and that the emotional disturbances impair him socially and occupationally, and in other areas of functioning.  

In this case, the Veteran has not received any award or decoration indicative of his participation in combat, such as the Combat Action Ribbon or the Purple Heart Medal.  Furthermore, his claimed stressor has not been verified.  Specifically, in an August 2009 memorandum of record, the RO concluded that the Veteran's alleged stressor regarding his mortuary duties was "non-verifiable."  The RO concluded that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records. 

The Board acknowledges the RO's efforts in their search to verify the alleged stressor, but disagrees with the overall conclusion reached.  It appears that, although there is no documentation supporting the Veteran's assertion that he experienced the alleged traumas, there is nevertheless no conclusive evidence that such events did not take place.  The record does corroborate that the Veteran served as a patient administrative specialist while stationed at the U.S. Army Health Clinic in Wiesbaden, Germany.  A November 1999 Recommendation for Award (DA Form 638) noted that during that assignment for the period from August 1997 to January 2000, the Veteran provided support to active duty soldiers, family members and dependents.  It was noted that he ensured that all patients were treated with respect and dignity.  He also submitted a Department of Health Care Operations, Patient Administration Specialist Course syllabus which included instructions regarding processing of deceased patients.  The Board finds that the reported experiences are consistent with the places, types and circumstances of the Veteran's service as shown by the service record and the pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).   

In any event, the Board has found the Veteran to be a credible historian.  See Smith v. Derwinski, 1 Vet. App. 235 (1991) (credibility is determined by the fact finder).  His statements concerning the claimed stressor regarding mortuary duties have been consistent throughout the pendency of his appeal.  From a written statement in July 2005 to his hearing before the Board in August 2011, the Veteran has been consistent in this regard.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that, during his military service, he was exposed to the trauma as described. 

With respect to whether there is a valid diagnosis of PTSD linked to the confirmed stressor, the Board again notes the October 2005 QTC report which specifically links the Veteran's PTSD and its symptoms to his claimed stressors.  Clearly, a link has been established by medical evidence between the current symptoms and the in-service stressors.  38 C.F.R. §§ 3.304(f), 4.125; Cohen v. Brown, 10 Vet. App 128 (1997). 

In summary, as outlined above, the Veteran meets all the criteria for service connection for PTSD.  There is: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  As such, the Board finds that the evidence supports the conclusion that the Veteran currently has PTSD that is related to a stressful event in service.  Thus, the Board concludes that service connection for PTSD is warranted.  


ORDER

The claim for entitlement to an increased rating for a lower back disorder is dismissed.

Entitlement to service connection for PTSD is granted.  



___________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


